DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response to the restriction requirement filed on 6/6/2022 is acknowledged. By this response, Group II, claims 4-19, has been elected with traverse. Accordingly, claims 1-3 are withdrawn, claims 4-19 are examined in this office action.  Claims 1-19 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “low level control unit”, “a storage unit”, “ECU”, “an application level control unit”, “control units” in claims 4, 8-9, 11, 13, 17, 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4, 6-9, 11, 13-19 are objected to because of the following informalities:
Claims 4, 6-9, 11, 13-19 have several minor informalities which may result in indefiniteness in the claims.  The applicant is required to carefully review the claims and make appropriate corrections. A few examples of correction that should be corrected are:
Claims 4, 6, 8, 13, recite “said system”, “the system”. However, it would be clearer if the claim recites "said integrated management system”, "the integrated management system”, instead.
	In claim 4 and 7, the first occurrence of the abbreviations “ECU”, “CAN” should include full length expression before the abbreviations could be used.
	In claim 4, line 11, the claimed limitation “an application level control unit” should be changed to “the application level control unit” to refer to the application level control unit taught on line 9 of the claim.
	In claim 4, line 23, the claimed limitation “LLCU and ALCU” should be changed to “the LLCU and the ALCU” to refer to the LLCU and ALCU taught on lines 4 and 11 of the claim.
	In claims 7-9, 11, lines 1-2, the claimed limitation “a vehicle and associated controls” should be changed to “the vehicle and the associated controls” to refer to the vehicle and associated controls taught on line 1 of claim 4.
	As stated above, the listings above are just exemplary, the applicant is required to carefully review the claims and make appropriate corrections for all the claims.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, lines 5-6, recites the limitation “said state data being accessible through at least one vehicle ECU connected to the vehicle sensors”. It is not clear if “the vehicle sensors” is referring to the “sensors of the vehicle” in lines 4-5 of the claim. It is not clear what component (the LLCU or the at least one vehicle ECU) to be connected to the vehicle sensors. What is the full text definition for the abbreviation ECU?
Claim 4, line 9, recites the limitation “send the stored data to an application level control unit on request”. It is not clear what data (state data, system data or data generated by the system) is the stored data. Furthermore, the limitation “on request” should be changed to “on a request”.
Claims 4, line 13, and claim 6, line 2, recite the limitation “added on request”. This is unclear to the examiner if the applicant is referring to the request from line 9 of claim 4, or to an additional request.
Claim 4 recites "collect state data", "store state data, system data and data", "the stored data", "analyzing data", "storing data", "collected data". However, the usage of the underlined terminologies in the claim is not clear and not understandable. The scope is therefore unclear as to the requirements of the claim, as it is not clear if the underlined recitations are referring to the same. As such, there is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation “predetermined functionalities” on line 15. This is unclear to the examiner if the applicant is referring to the “predetermined mission critical functionalities” from line 10 of the claim, or to different predetermined functionalities. 
Claim 4 recites the limitations “the communication” on line 16, “the state of the ALCU events” on line 25, “the mission critical events” on line 26, “the application level events” on line 27, “the combination” on line 28. There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation “at least one remote server” on lines 18-19. This is unclear to the examiner if the applicant is referring to the “at least one server” from line 16 of the claim, or to an additional server. 
In claim 4, lines 21 and 24, the claimed limitation "and/or" is unclear as the "and/or" may be interpreted in different ways.
Claim 4 recites the limitation “following an event or combination of event, the combination of both control units is configured” on lines 28-29. As the preceding limitations recite “triggering events” on line 20, “the state of the ALCU events” on line 25, “the mission critical events” on line 26, “the application level events” on line 27. It is not clear if the underlined recitations are referring to the same. As such, there is insufficient antecedent basis for these limitations in the claim. Furthermore, the claimed limitation “both control units” is ambiguous. It is unclear if the applicant is referring to the AACU and the ALCU, or to additional control units. 
Claim 7 recites the limitations “the low level information” on line 2, “the CAN network” on line 4. There is insufficient antecedent basis for these limitations in the claim. Furthermore, what is the “low level information” meant? and what is the full text definition for the abbreviation CAN?
Claim 7 recites the limitation “vehicle data sensor’s collection … share this information” on line 3. This is unclear to the examiner if the “vehicle data sensor’s collection” is meant “the state data collected from the sensors of the vehicle” from line 4 of claim 4, and it is unclear if “this information” is referring to the “low level information” taught on line 2 of the claim. 
Claim 8 recites the limitation “the ALCU state” on line 2. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the claimed limitation “Wherein the LLCU is essential into the system … for mission critical use of the system” should be corrected to “Wherein the LLCU is essential in the integrated management system … for mission critical use of the integrated management system”.
Claim 9 recites the limitations “the CAN port” on line 2, “the climate” on line 5, “this module” on line 4. There is insufficient antecedent basis for these limitations in the claim. Furthermore, the limitation "and/or" is unclear as the "and/or" may be interpreted in different ways. Furthermore, claim 9 recites the limitation “embedded sensors” on line 4. This is unclear to the examiner if the applicant is referring to the “sensors of the vehicle” from line 4-5 of claim 4, or to additional sensors. Furthermore, claim 9 recites the limitation “This module offering controls” on line 4. It is unclear as what is “this module” meant? and it is unclear if the “controls” is referring to the “associated controls” from line 2 of the claim, or to additional controls.
Claim 11 recites the limitations “embedded sensors”, “this module also offering controls”. These limitations are unclear as explained in claim 9 above. Furthermore, the pronoun “it” is ambiguous as it is not clear which element the pronoun “it” refers to.
Claim 13 recites the preamble “An integrated management system for vehicle in dash integrated screen as an extension of the dashboard and of the steering wheel”. It is unclear as what is the “vehicle in dash integrated screen as an extension of the dashboard and of the steering wheel” meant? For examining purposes, the preamble is read as “An integrated management system for a vehicle”.
Claims 13, 17-19 recite several limitations “the dashboard’, “the steering wheel”, “the application level control unit” on line 6, “the communication”, “the computer”, “the backend”. “the sensor data”, “the captor”, “the calculation unit”, “the system requirements”, the operator”, “the complete integration”, “the role”, “the emergency vehicle”, “the CAN”, “the vehicle computer”, “the screen”, etc. There is insufficient antecedent basis for these limitations in the claims.
Claims 13 and 17 recite the limitations “collect information” on line 3, “store data collected” on line 5, “send the stored data” on line 6, “analyzing data collected” on line 9, “store data” on line 13, “the sensors data” on line 14, “logging information” on line 18, “buffers information” and “send information” on claim 17. The scope of the claim is unclear as it is not clear if the underlined recitations are referring to the same. 
Claim 13 recites the limitations “vehicle sensors” on line 3, “internal sensors”, “external sensors” on line 13. It is not clear if the underlined recitations are referring to the same. 
Claim 13 recites the limitations “a central server” on line 10, “a remote server” on lines 14-15. It is not clear if the underlined recitations are referring to the same. 
Claim 13 recites the limitations “vehicle ECU” on line 4, “the ECU” on lines 19, 26, “vehicle” on line 1, “the vehicle” on line 25. It is not clear if the underlined recitations are referring to the same. 
Claims 13, 17, recite the limitation “its own", “that node”, “send it”, “its configuration”. It is not clear which element the pronouns “it” and “that” refer to.
Claim 13 recites the limitation “transfer the sensors data collected locally”. What is the “collected locally” meant? what is the “sensors data” meant?
Claims 13 and 17 recite the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 17-18 recite the limitation "and/or". It is unclear as the "and/or" may be interpreted in different ways.
In claim 17 recites the limitations "important information”, “vital functions”, “low level programming”. The "important information”, “vital functions”, “low level programming” are relative terms which render the claim indefinite. The terms "important information”, “vital functions”, “low level programming” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, Examiner is interpreting "important information”, “vital functions”, “low level programming” to be merely "information”, “functions”, and “programming”, respectively.
Other dependent claims are rejected as being dependent on the rejected base claims.
Due to issues identified above, there is no clear scope of the claimed invention and therefore no reasonable rejections are provided. However, cited references are provided for compact prosecution reason.

Response to Election
Applicant’s election of Group II with traverse in the reply filed on 6/6/2022 is
acknowledged. However, because applicant did not distinctly and specifically point out
the supposed errors in the restriction requirement, the election has been treated as an
election without traverse (MPEP § 818.03(a)).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM T NGUYEN/Primary Examiner, Art Unit 2456